DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed October 26, 2021 and the correspondence received through March 29, 2022.
Claims 1-39 are cancelled.
Claims 40-59 are new.
Claims 40-59 are pending.

Information Disclosure Statement
The information disclosure statement filed March 29, 2022 and its contents have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 11,188,940 (the ’940 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 40-59 are disclosed by claims 1-20 of the ’940 patent.

Statement Regarding the Prior Art
Claims 40, 50, and 51 recite, inter alia, features for determine, using a first machine learning model and for each cohort of a plurality of cohorts, a set of attributes of a plurality of attributes identified as having highest measures of importance for predicting a given metric relative to other attributes of the plurality of attributes, wherein the first machine learning model comprises a random forest model comprising a plurality of decision trees each comprising unique attributes of the plurality of attributes relative to other decision trees of the random forest model; identify one or more first attributes of a plurality of attributes based on attributes associated with a first cohort of a plurality of cohorts to which a first consumer belongs; select a second trained machine learning model based on the first cohort, the second machine learning model comprising a plurality of decision trees generated based on the one or more first attributes associated with the first cohort, wherein each decision tree of the plurality of decision trees comprises unique attributes of the one or more first attributes relative to other decision trees of the plurality of decision trees; determine, based on applying the second trained machine learning model to values specific to the first consumer for the one or more first attributes, a first prediction value; and transmit, to a first consumer device associated with the first consumer, an electronic communication comprising one or more promotions selected based at least in part on the first prediction value. 
The relevance of Goldsmid et al. (U.S. Pub. No. 2015/0356570 A1) (hereinafter “Goldsmid”), Kulkarni et al. (“Pruning of Random Forest Classifiers: A Survey and Future Directions,” 2012 International Conference on Data Science & Engineering (ICDSE), Cochin, India, 2012, pp. 64-68, doi: 10.1109/ICDSE.2012.6282329) (hereinafter “Kulkarni”), Owens et al. (U.S. Pub. No. 2016/0134577 A1) (hereinafter “Owens”), Valentino et al. (U.S. Pub. No. 2013/0110895 A1) (hereinafter “Valentino”), and Harvey et al. (U.S. Pub. No. 2009/0259518 A1) (hereinafter “Harvey”) to the presently-claimed invention are indicated in the prosecution history of this application and the priority application.
Hofmann (U.S. Pub. No. 2006/0143071 A1) (predicting number of purchases using random forests), Rajaraman (U.S. Pub. No. 2015/0039388 A1) (determining consumer profiles for targeted marketplace activities), and Hasselback (U.S. Pub. No. 2007/0156515 A1) (integrating attitudinal and behavioral data for marketing consumer products) are cited to further show the state of the art with respect to targeted advertising using classification techniques.
The closest art of record, including the combination of Goldsmid, Kulkarni, Owens, Valentino, Harvey, Hofmann, Rajaraman, and Hasselback, fails to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622